Citation Nr: 1414452	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-18 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic otitis media with hearing loss.

2.  Entitlement to service connection for chronic otitis media.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1987 to July 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied entitlement to the benefits sought on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that hearing is of record and associated with the claims folder.


FINDINGS OF FACT

1.  In a final rating decision dated in November 2002, the RO denied the Veteran's claim for service connection for chronic otitis media with hearing loss.

2.  Since the RO's November 2002 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim.

3.  Chronic otitis media was diagnosed in service and has resulted in continuous treatment for the same since active service.  
 
4.  Left ear hearing loss was noted on the Veteran's service entrance examination.

5.  Clear and unmistakable evidence establishing that the Veteran's preexisting hearing loss was not aggravated by her active military service has not been presented.

6.  Right hearing loss was diagnosed during the Veteran's active service.


CONCLUSION OF LAW

1.  New and material evidence has been received since the final November 2002 rating decision, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156 (2013).     

2.  The criteria for service connection for chronic otitis media have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this claim was previously adjudicated as a claim for service connection for chronic otitis media with hearing loss.  Upon closer review of the record, the Board finds that it is more appropriate to separate the issues as the Veteran's chronic otitis media and hearing loss are separate disabilities raising separate theories of entitlement.  There is no prejudice to the Veteran to separate the issues as listed above. 
 Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

Entitlement to service connection for chronic otitis media with hearing loss was initially denied in a November 2002 rating decision because there was no evidence that the Veteran's pre-existing otitis media was aggravated by service or that her hearing loss was linked to service.  The appellant did not file a timely notice of disagreement.  She also did not submit any additional material evidence.  As such, the decision became final in November 2003.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013). 

The Veteran filed her petition to reopen the claim in December 2007 on the basis of additional medical records showing current treatment for hearing loss and procedures to correct ear disabilities.  In the July 2007 rating decision on appeal, the RO declined to reopen the claim, stating that additional medical evidence failed to show that the Veteran's condition was aggravated beyond its normal progression because of service.  In response, the Veteran submitted a letter from Dr. M.P. dated in June 2009 stating that "prior to military service, the patient apparently had no history of recurrent episodes of otitis with hearing impairment."  Based on this evidence, the RO scheduled the Veteran for VA audio and ear disease examinations to determine the nature and etiology of her otitis media and bilateral hearing loss.  The reports from these examinations have been added to the claims file.   

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

The Board determines that this low threshold has been met.  Specifically, the June 2009 letter from Dr. M.P. was not previously before the Board and raises the question of whether the Veteran's disabilities preexisted service, the basis of the RO's denial.  VA's duty to assist is triggered in light of this new evidence, to determine the nature and etiology of the Veteran's conditions.  Accordingly, this additional evidence constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a) to reopen the Veteran's claim. 

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. §3.303 (2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

When there are no medical conditions noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2012); 38 C.F.R. § 3.304 (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly,

[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  Clear and unmistakable evidence "is an 'onerous' evidentiary standard requiring that the conclusion be 'undebatable.'"  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).
Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2012); 38 C.F.R. § 3.306(b) (2013).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235; Wagner, 370 F.3d at 1096.

Chronic Otitis Media

The Veteran seeks service connection for chronic otitis media.  She maintains that during her six years of service, she was "exposed to severe weather, hot and cold" that caused "anywhere between probably seven to ten chronic sinus...infections, per year."   

The Veteran's service entrance examination is only partly available.  The first page of the report, which would include an evaluation of the ears, is missing.  In cases where an entrance examination was not performed prior to the period of service on which the claim was based the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, since it is clearly shown that the Veteran did undergo an entrance examination, as the second page of the report is available, the Board finds that the entrance examination is missing from the record.  Consequently, where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

Additionally, an August 1987 letter from the Veteran's doctor, Dr. J.F., is associated with the Veteran's service treatment records indicating that he has "been her physician since early childhood."  He went on to note that "she has had some ear problems which required tubal placement, which has now been corrected with patches, there are no holes available."  Another letter, dated in September 1987, from Dr. D.K. is also associated with the Veteran's service treatment records.  This letter notes that the Veteran "has had Bilateral Serous Otitis Media.  She has also had Bilateral Tube Placement in the past.  The ear drums are presently normal; as is her hearing.  I don't expect any further problems."  

The March 2010 VA examiner opined that the Veteran's current otitis media is "more likely than not associated with her history of chronic otitis media as a child as a condition that existed prior to enlistment."  No rationale is provided for this opinion.  However, as there is no indication of otitis media or any other ear problem on the Veteran's entrance examination, the Board finds that the presumption of soundness attaches to this Veteran.  The Board must therefore determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003

The Board does not find the VA examiner's opinion (lacking rationale) to rise to the level of clear and unmistakable evidence, especially when viewed in conjunction with the letters submitted by Dr. J.F. and Dr. D.K.  Accordingly, the Board will analyze this issue under the theory of direct service connection.

The Veteran's treatment records from the Cleveland ENT Clinic show continued treatment for chronic otitis media.  Her service treatment records include treatment in October 1988 at an ENT clinic, where the Veteran was assessed with "chronic otitis media."  She has also presented credible evidence experiencing chronic ear problems since service.  The letter from Dr. M.P. further supports this findings.  Thus, as the Veteran is presumed sound at entry, her chronic otitis media had its onset in service.  Service connection for chronic otitis media must be granted.    

Bilateral Hearing Loss 

The Veteran contends that she was exposed to noise in service as a boatswain's mate without hearing protection.  She asserts that this noise exposure caused her current degree of hearing loss.  

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the Veteran's entrance examination, the following audiometric results were noted:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT EAR
15
10
0
0
5
5
LEFT EAR
35
30
10
5
10
30

The examiner diagnosed left ear "conductive hearing loss- at 500 and 1000 Hz."  Such serves as a "noted" condition at entrance to service.  The presumption of soundness does not apply to the hearing in the Veteran's left ear.  However, as there was no notation made with respect to her right ear, the presumption of soundness does apply with respect to her hearing in her right ear.

VA would therefore again have the burden of presenting clear and unmistakable evidence that any right ear hearing loss shown in service preexisted service and was not aggravated by service.   However, with respect to the left ear, any showing of "an increase in disability" during service is considered aggravation of a preexisting condition, "unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.S. § 1154 (West 2012); 38 C.F.R. § 3.306 (2013).  To rebut this presumption of aggravation, VA must show by clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not aggravated by service.    

During the Veteran's service, she was regularly treated by an audiologist.  In October 1988, the audiologist noted "bilateral mild-mod[erate] mixed [hearing] loss."  In March 1989, the Veteran underwent bilateral myringotomies and tympanostomy tube placement.  On her separation examination, the Veteran's audiometric results were:  


HERTZ

500
1000
2000
3000
4000
6000
RIGHT EAR
25
20
05
-05
-05
15
LEFT EAR
30
30
15
20
15
30

The physician also referred the Veteran to audiology to be evaluated for a hearing aid on her separation examination.  A diagnosis of bilateral hearing loss was clearly provided.  At the August 2013 hearing, the Veteran contended that she noticed her hearing was getting worse in her last year in service.  She stated, "they said my hearing test scores were lower, and I was borderline getting re-qualified to be a signalman."  

During a VA examination in March 2010, the following audiometric results were recorded: 


HERTZ


500
1000
2000
3000
4000

RIGHT EAR
80
70
65
70
75

LEFT EAR
55
55
40
35
50


The audiologist opined that the Veteran's "current bilateral hearing loss was at least as likely as not (50/50 probability) permanently aggravated by noise exposure and ear infections experienced in service."  The rationale was based on the history provided by the Veteran in connection with the evidence of record, including a "history of middle ear surgeries in the military."  

A VA neurologist also reviewed the claims file, opining that the Veteran's condition was "not aggravated beyond the normal progression by military service."  The VA audiologist subsequently submitted an addendum opinion stating that after consulting with the VA neurologist, she agrees that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure and ear infections experienced in service.  However, she did not provide an opinion on aggravation.  

The Board affords little probative weight to the VA neurologist's opinion on aggravation, and therefore does not find it to be clear and unmistakable evidence.  First, her opinion is largely based on the conclusion that the Veteran entered service with chronic otitis media, which was rebutted (above).  Also, she provides no rationale to support the opinion that the Veteran's left ear hearing loss was not aggravated.  She also provided no opinion addressing the question of whether the Veteran's right ear hearing loss, which was diagnosed in service, preexisted her active service.  Alternatively, the audiologist's first opinion provided a clear rationale for her opinion that the Veteran's hearing loss was aggravated by service.  Although she later attributed the Veteran's hearing loss to a preexisting condition, there was no supplemental opinion on aggravation.  

Put another way, the evidentiary requirements needed to rebut the presumption of soundness for the Veteran's hearing in her right ear and to rebut the presumption of aggravation for her preexisting left ear hearing loss has not been presented.  Clear and unmistakable evidence has simply not been provided.  As such, service connection for bilateral hearing loss must be granted.  


ORDER

New and material evidence having been submitted, the Veteran's claim is reopened.

Service connection for chronic otitis media is granted.

Service connection for bilateral hearing loss is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


